United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       January 29, 2007

                                                                Charles R. Fulbruge III
                               No. 06-10021                             Clerk
                             Summary Calendar




ROBERT J. GRODEN,

                             Plaintiff-Counter Defendant-Appellee,

versus

JACKIE DIANE ALLEN, ET AL.,

                             Defendants,

RICHARD BRENTON TOBIAS,

                             Defendant-Counter Claimant-Appellant.


                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                          No. 3:03-CV-1685
                        --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Richard Tobias, a sanctioned litigant, requests permission to

proceed in forma pauperis on appeal of the denial of fourteen post-

judgment motions.      Tobias’s motion and appeal are frivolous and

without arguable merit.      See Howard v. King, 707 F.2d 215, 220 (5th

Cir. 1983).    Accordingly, the motion is DENIED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     This court previously sanctioned Tobias for filing frivolous

appeals and warned him that the filing of repetitious or frivolous

actions would invite the imposition of additional sanctions.   See

Tobias v. Young, No. 95-10577 (5th Cir. Apr. 11, 1996) (unpub-

lished); Tobias v. Brown, No. 95-40379 (5th Cir. Aug. 24, 1995)

(unpublished); Groden v. Allen, No. 06-10366 (5th Cir. July 27,

2006) (unpublished).   Accordingly, we order Tobias to pay $500 in

sanctions to the Clerk of this court.

     Tobias is BARRED from filing in this court, or in any court

subject to this court’s jurisdiction, any appeal, motion, and/or

pleading in connection with this case until the total amount of the

sanction imposed is paid in full.   Tobias is further BARRED from

filing any pro se, in forma pauperis, civil appeal in this court,

or any pro se, in forma pauperis, initial civil pleading in any

court subject to this court’s jurisdiction until the total amount

of the sanction is paid in full.

     Any submissions that do not show proof that the sanction has

been paid will be neither addressed nor acknowledged.     On proof

that the sanction has been paid, Tobias is required to seek advance

written permission of a judge of the forum court before filing any

pro se, in forma pauperis, civil appeal, or any pro se, in forma

pauperis, initial civil pleading.

     The Clerk of this court and the Clerks of all federal district

courts in this circuit are directed to return to Tobias, unfiled,

any attempted submission inconsistent with this bar.     Tobias is
cautioned that any future frivolous or repetitive filings in this

court or any court subject to this court’s jurisdiction will sub-

ject him to additional sanctions.

     PERMISSION DENIED; SANCTION IMPOSED.